Case 13-30238        Doc 63     Filed 12/31/18     Entered 12/31/18 09:58:44          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-30238
         Shawn L Clark

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/30/2013.

         2) The plan was confirmed on 10/11/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/14/2014, 12/19/2014, 01/29/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/28/2014, 11/11/2015, 12/09/2015, 10/04/2016.

         5) The case was completed on 10/30/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $18,505.00.

         10) Amount of unsecured claims discharged without payment: $32,867.57.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-30238       Doc 63     Filed 12/31/18    Entered 12/31/18 09:58:44                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor            $23,264.78
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $23,264.78


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,595.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,092.69
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,687.69

 Attorney fees paid and disclosed by debtor:               $405.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal       Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ASHRO LIFESTYLE               Unsecured         355.00        355.21           355.21          63.94        0.00
 ASSET ACCEPTANCE CORP         Unsecured      2,044.00       2,044.65         2,044.65        368.04         0.00
 CERASTES LLC                  Unsecured      1,459.00       1,302.63         1,302.63        234.47         0.00
 COMENITY BANK                 Unsecured         659.00        659.86           659.86        118.77         0.00
 COMENITY CAPITAL BANK         Unsecured      1,107.00       1,107.27         1,107.27        199.31         0.00
 CONSUMERS COOPERATIVE CU      Unsecured     10,787.00     10,787.94        10,787.94       1,941.83         0.00
 CONSUMERS COOPERATIVE CU      Secured       13,696.00     13,129.99        13,129.99      13,129.99    1,031.69
 CONSUMERS COOPERATIVE CU      Secured             0.00          0.00             0.00           0.00        0.00
 CONSUMERS COOPERATIVE CU      Secured             0.00          0.00             0.00           0.00        0.00
 DEPARTMENT STORES NATIONAL BA Unsecured      2,134.00       2,134.41         2,134.41        384.19         0.00
 GLOBAL MEDICAL IMAGING        Unsecured          93.00         92.52            92.52          16.65        0.00
 MIDLAND FUNDING LLC           Unsecured      2,765.00       2,545.23         2,545.23        458.14         0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,887.00       1,887.59         1,887.59        339.77         0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,420.00       1,420.79         1,420.79        255.74         0.00
 RESURGENT CAPITAL SERVICES    Unsecured            NA         192.00           192.00          34.56        0.00
 LHR INC/HSBC                  Unsecured      1,433.00            NA               NA            0.00        0.00
 GREAT LAKES CR UN             Unsecured         236.00           NA               NA            0.00        0.00
 1ST NORTHERN                  Unsecured      2,151.00            NA               NA            0.00        0.00
 1ST NORTHERN                  Unsecured      2,151.00            NA               NA            0.00        0.00
 FHUT/WEBBK                    Unsecured         107.00           NA               NA            0.00        0.00
 FIRST NORTHERN CREDIT UNION   Unsecured      4,129.88            NA               NA            0.00        0.00
 GECRB/JCP                     Unsecured      2,545.00            NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-30238        Doc 63      Filed 12/31/18     Entered 12/31/18 09:58:44              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $13,129.99         $13,129.99            $1,031.69
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $13,129.99         $13,129.99            $1,031.69

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,530.10          $4,415.41               $0.00


 Disbursements:

         Expenses of Administration                             $4,687.69
         Disbursements to Creditors                            $18,577.09

 TOTAL DISBURSEMENTS :                                                                      $23,264.78


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
